PER CURIAM:
Jack A. Schwaner appeals the district court’s order granting summary judgment to the Department of the Army on his civil action challenging a ban on commercial solicitation of students attending Advanced Individual Training at Fort Eustis. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Schwaner v. Dep’t of the Army, No. CA-03-125-4 (E.D.Va. May 28, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED